Filed 8/25/16 P. v. Boeh CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C081028

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF15517)

         v.

JAMES GERALD BOEH,

                   Defendant and Appellant.




         Defendant James Gerald Boeh was charged with infliction of corporal injury on a
cohabitant and misdemeanor child endangerment. The complaint alleged defendant,
having previously been convicted of a serious felony, was not eligible to serve any
resulting sentence in county jail.
         On October 9, 2015, defendant entered a negotiated plea of no contest to both
charges in exchange for no immediate state prison and immediate release subject to a
waiver pursuant to People v. Cruz (1988) 44 Cal. 3d 1247. In particular, the parties
agreed defendant’s violation of the Cruz waiver would subject him to a possible

                                                             1
maximum sentence of four years six months in state prison. On the other hand, upon
defendant’s timely appearance for sentencing, the court would make an unusual case
finding under California Rules of Court, rule 4.408 and grant defendant probation. The
parties stipulated to the following factual basis for the plea, taken from the sheriff’s
department report: On September 21, 2015, defendant struck his cohabitating girlfriend,
B. O., causing bruising on her leg, swelling in her right ankle, and a scratch in the middle
of her back. During that altercation, defendant put his hands on B. O. and her seven-
year-old daughter, R. C., pushing them both out the door and out of the house.
       On November 23, 2015, defendant failed to appear for his sentencing hearing,
having been arrested and placed in custody in Sutter County.
       At the December 21, 2015, sentencing hearing, the trial court found defendant to
be in violation of his Cruz waiver, rendering him ineligible for an unusual case finding
and a grant of probation. The trial court sentenced defendant to an aggregate term of four
years in state prison. The court awarded defendant 93 days of presentence custody credit
(47 actual days plus 46 days of conduct credit) and imposed a $1,200 restitution fine, a
$1,200 parole revocation fine, stayed pending successful completion of parole, a $40
court operations assessment, and a $30 court facility fee, reserving jurisdiction on the
issue of victim restitution.
       Defendant filed a timely notice of appeal. We appointed counsel to represent
defendant on appeal. Counsel filed an opening brief that sets forth the facts of the case
and requests that we review the record and determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing of the
opening brief. More than 30 days elapsed and we received no communication from
defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                              2
                                   DISPOSITION
       The judgment is affirmed.



                                            /s/
                                            Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Mauro, J.




                                        3